DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01 June 2022 has been entered.
 
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 9-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
There appears no original support for side walls of the C-shaped section of the box uninterruptedly engaging the side walls of the C-shaped section of the wiper blade carrier.  There appears no written description of such uninterrupted engagement, and such does not appear to be particularly shown.  Applicant is requested to identify the basis for such language of uninterrupted engagement.  Additionally, there appears no written description of a bottom wall of the box being configured to receive the wiper blade carrier.  It is not particularly clear how the bottom wall of the box receives the wiper blade carrier.  While the box as a whole does appear to receive the carrier, it does not appear the bottom wall of such box receives the carrier.  Clarification is requested.

Response to Arguments

Applicant's arguments filed 01 June 2022 have been fully considered but they are not persuasive.  The thrust of applicant’s arguments are directed to the uninterrupted engagement between side walls of the box and side walls of the carrier.  While applicant’s amendments with respect to uninterrupted engagement appear to distinguish from rejections employing the Clark reference, there does not appear sufficient original support, as set forth above, for such uninterrupted engagement being claimed by applicant.  Applicant is requested to identify the original support for such engagement between walls.  It is noted that figures 5 and 6 of applicant’s specification do not particularly demonstrate uninterrupted engagement as claimed.
Applicant’s request for amendment suggestions to overcome the prior art is noted.  While not particularly discussed in the written description, the particular wiper device construction illustrated in figure 4 appears to at least distinguish from Clark.  In particular, the box having a central piece with two opposite side pieces coupled thereto with a pin, and there being an oval shaped coupling piece resting on the bottom wall of the carrier and fastened to an elongated upper supporting piece via couplers passing through the oval shaped coupling piece, the carrier, the box and the elongated upper supporting piece.  If such structure were clearly described in the written description and claimed, it would at least overcome the prior art of record in the application.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY K GRAHAM whose telephone number is (571)272-1274. The examiner can normally be reached 7:00am-3:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Gary K. Graham/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        



GKG
15 June 2022